     Case 4:13-cv-00151-RCC Document 117 Filed 11/06/19 Page 1 of 5




 1   Jeffrey Wechsler
     New Mexico Bar No. 15664, Pro Hac Vice
2    Montgomery & Andrews, P.A.
3    Post Office Box 2307
      Santa Fe, New Mexico 87504-2307
4    (505)982-3873
5    jwechsler@montand.com

 6    Attorneys for Amicus Curiae New Mexico Forest Industry Association
 7
 8                        IN THE UNITED STATES DISTRICT COURT
 9                           FOR THE DISTRICT OF ARIZONA
10
11
12    WILDEARTH GUARDIANS,
13                                              CASE NO. 4:13-cv-151-RCC
14          Plaintiffs,
15                                              AMICUS CURIAE NEW MEXICO
16          v.                                  FOREST INDUSTRY
17                                              ASSOCIATION’S BRIEF IN
18    UNITED STATES FISH AND                    SUPPORT OF DEFENDANTS’
19    WILDLIFE SERVICES; and UNITED             MOTION TO ALTER COURT’S
20    STATES FOREST SERVICE,                    DECISION AND TO CLARIFY OR
21                                              MODIFY THE COURT’S
22          Defendants.                         INJUNCTION
23
24
25
26
27
28
     Case 4:13-cv-00151-RCC Document 117 Filed 11/06/19 Page 2 of 5




 1            Amicus curiae New Mexico Forest Industry Association (the “Association”)

 2    submits this brief in support of Defendants’ Motion to Alter the Court's Decision and to
 3
      Clarify or Modify the Court's Injunction filed by the United States Forest Service and the
 4
 5    United States Fish and Wildlife Service pursuant to Fed.R.Civ. P. 59(e) (Diet. 104)

 6    (“Motion”). As amicus curiae, the Association will not repeat the arguments made by
 7
      Defendants. It offers this brief to explain the potential impact of the Court's decisions on
 8
      its membership and to emphasize a legal issue relevant to their concerns.        Wilderness
 9
10    Society v. United States Bureau of Land Management, No. 09-CV-08010-PCT-PGR,
11    Order, 2010 WL 2594853 (D. Ariz. June 21, 2010).
12
         I.      Plaintiff Has Not Established Irreparable Injury
13
14            In Cottonwood Environmental Law Center v. United States Forest Service, 789

15    F.3d 1075, 1091 (9th Cir. 2015), the court held that "there is no presumption of
16
      irreparable injury where there has been a procedural violation in ESA cases." Rather, in
17
18    order to obtain injunctive relief, Plaintiff must "make an evidentiary showing that specific

19    projects will likely cause irreparable damage to its members' interests." Id. at 1092.
20
      Plaintiff has failed to meet this burden.
21
              Plaintiff has failed to present any evidence that indicates that timber management
22
23    projects with project-specific forest plan amendments and stand-alone Section 7
24
      consultations would cause irreparable damage to the Mexican Spotted Owl (“MSO”). As
25
      shown by Defendants' Motion and the supporting declaration of Karl Malcolm, projects
26
27    like the Rio Tusas-Lower San Antonio Landscape Restoration Project in the Carson

28
      AMICUS CURIAE BRIEF
      IN SUPPORT OF DEFENDANTS’
      MOTION TO ALTER DECISION
      OR MODIFY INJUNCTION                         2                    CASE NO. 4:13-cv-151-RCC
     Case 4:13-cv-00151-RCC Document 117 Filed 11/06/19 Page 3 of 5




 1    National Forest and the Southwest Jemez Mountains Landscape Restoration Project in

2     the Santa Fe National Forest have been subjected to informal consultation with respect to
 3
      the effect of these projects on the MSO. The Rio Tusas project was found to be
4
 5    beneficial, insignificant, and discountable for the MSO. Malcolm Decl. Doc. 104-2, p.26.

 6    Similarly, the Southwest Jemez project was found to not jeopardize the continued
 7
      existence of the MSO and will not adversely modify its critical habitat. Malcolm Decl.
 8
      Doc. 104-2, p.28. Plaintiff has presented no evidence to the contrary. Similar projects
 9
10    should not be enjoined in this action.
11
               Moreover, Plaintiff has not presented any evidence that timber management
12
      activities, such as restoration treatments or commercial fuelwood gathering should be
13
14    enjoined. Even if the activity occurs in habitat areas, it is unlikely to impact the MSO.

15    Plaintiff has not shown that this activity would cause irreparable harm to the MSO.
16
               In short, Plaintiff has not met its burden to show that a broad and indefinite
17
18    injunction is necessary to prevent irreparable harm to its members' interest in protecting

19    the MSO.
20
         II.      The Association and Its Members Will Be Irreparably Harmed if the
21                Motion Is Not Granted
22
               In contrast, unless it is altered, the injunction ordered by the Court will severely
23
      and unnecessarily harm the Association's members.            As illustrated in the attached
24
25    Declarations of Brent Racher (Exhibit A), John Galvan (Exhibit B), and Cliff Snyder
26    (Exhibit C), the injunction will substantially impact family-owned businesses that
27
      provide hundreds of jobs in rural New Mexico. Racher Decl.           6-8; Galvan Decl. fflf 2-
28
      AMICUS CURIAE BRIEF
      IN SUPPORT OF DEFENDANTS’
      MOTION TO ALTER DECISION
      OR MODIFY INJUNCTION                           3                   CASE NO. 4:13-cv-151-RCC
     Case 4:13-cv-00151-RCC Document 117 Filed 11/06/19 Page 4 of 5




 1    4; Snyder Decl.       3-7. For example, the Association estimates that lost revenues from

 2    the injunction for timber management activities in the next six months alone will be over
 3
      $9,863,000, and multiple businesses will be directly impacted.        Racher Decl.      6-7.
 4
 5    That economic harm cannot be recovered. See California v. Azar, 911 F.3d 558, 581 (9lh

 6    Cir. 2018) (economic harm is irreparable “if the party harmed is unable to recover
 7
      damages).
 8
                Moreover, the Association members’ injuries include likely losses of numerous
 9
10    long-time valued employees who would have to seek other work if unable to work in the
11    New Mexico forest industries. Such losses are commonly found to be irreparable harm.
12
      See, e.g,, Rent-A-Center, Inc. v. Canyon Television and Appliance Rental, Inc., 944 F.2d
13
14    597, 603 (9th Cir. 1991) (holding “[ijntangible injuries, such as damages to ongoing

15    recruitment efforts and goodwill, qualify as irreparable harm”).
16
         III.      Conclusion
17
18              The Association requests that the Court grant Defendants’ motion under Fed.

19    R.Civ. P. 59(e) and deny Plaintiff injunctive relief.
20
21
22
23
24
25
26
27
28
      AMICUS CURIAE BRIEF
      IN SUPPORT OF DEFENDANTS’
      MOTION TO ALTER DECISION
      OR MODIFY INJUNCTION                          4                    CASE NO. 4:13-cv-l 51 -RCC
     Case 4:13-cv-00151-RCC Document 117 Filed 11/06/19 Page 5 of 5




 1                                            Respectfully submitted,

 2                                            MONTGOMERY & ANDREWS, P.A.

 3
 4                                            By: /s/Jeffrey J. Weeksler_______
                                                     Jeffrey J. Wechsler
 5                                            Post Office Box 2307
 6                                            Santa Fe, New Mexico 87504-2307
                                              (505)982-3873
 7                                            iwechsler@montand.com
 8
                                               Attorneys for Amicus Curiae New Mexico
 9                                              Forest Industry Association
10
11
12                                CERTIFICATE OF SERVICE
13
             I hereby certify that on November 6, 2019,1 filed the foregoing electronically and
14    a copy thereof was served via the CM/ECF electronic transmission upon all counsel of
      record, as reflected by the Court's CM/ECF system.
15
16
17                                             /s/ Jeffrey J. Wechsler
18                                             Jeffrey J. Wechsler

19
20
21
22
23
24
25
26
27
28
      AMICUS CURIAE BRIEF
      IN SUPPORT OF DEFENDANTS’
      MOTION TO ALTER DECISION
      OR MODIFY INJUNCTION                        5                      CASE NO. 4;13-cv-151-RCC
